Citation Nr: 1118112	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  10-35 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for a psychiatric disorder, variously characterized as depressive neurosis, anxiety disorder not otherwise specified and posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and J.M.


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to October 1973.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut. 

In November 2010 the Veteran was provided a Travel Board hearing.  A transcript of the testimony offered at this hearing has been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.

The Veteran was last afforded a VA psychiatric examination in November 2009.  A review of the report associated with this examination reveals that although the Veteran's VA medical records were electronically available to the examiner, the claims file was not.  At his hearing, the Veteran requested re-examination based upon this fact.  Accordingly, the Board finds that the Veteran should be afforded a new examination to address the severity of his service-connected psychiatric disability.  Id.

Moreover, the Board notes that it appears that the Veteran's service-connected psychiatric disability may have increased in severity since his last examination.  It is particularly noteworthy that the November 2009 VA examination report documents no suicidal ideation, yet in a May 2010 statement and at his Board hearing the Veteran indicated that he had suicidal thoughts and had once tried to kill himself in 1975 by throwing himself in front of a vehicle.  Moreover, in May 2010 a VA Nurse Practitioner felt that re-examination was necessary.  See May 4, 2010, VA mental health progress note. 

When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  Because the record indicates that the severity of the symptomatology associated with the Veteran's service-connected psychiatric disability may have increased in severity, remand for a VA examination is necessary.

Lastly, the Board notes that in  October 2010 the Veteran submitted a VA Form 4142 (Authorization and Consent to Release Information to VA) pertaining to "multiple admits" to the Hartford Hospital and the Manchester Memorial Hospital, apparently from 1975 and on.  No action appears to have been taken on the authorization and it has now expired.  VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include records from private medical care providers.  38 C.F.R. § 3.159(c)(1) (2010).  Upon remand, the AMC/RO should ask the Veteran to execute a new VA Form 4142, obtain any records not currently contained in the claims file for which the Veteran requests assistance and associate them with the claims file.  The Veteran should also be advised that he may alternatively submit these records.
The Veteran's claim for a TDIU is inextricably intertwined with the claim of entitlement to an increased evaluation for a psychiatric disorder, variously characterized as depressive neurosis, anxiety disorder not otherwise specified and PTSD, because an increase in the evaluation of this disability could lead to an award of TDIU.  See 38 C.F.R. § 4.16.  Therefore, a decision on the claim for entitlement to a TDIU, will be deferred pending action on the claim for an increased evaluation of a psychiatric disorder, variously characterized as depressive neurosis, anxiety disorder not otherwise specified and PTSD.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VA Forms 21-4142 with respect to the Hartford Hospital and the Manchester Memorial Hospital and ask him to execute the same.  Thereafter, if the Veteran returns executed release(s) attempt to obtain these medical records and associate them with the claims file.  The Veteran should be advised that, in the alternative, he may submit these records.

Perform any and all follow-up as necessary, and document negative results.

2.  After the above development has been completed, schedule the Veteran for a new VA examination to address the current nature and severity of the Veteran's service-connected psychiatric disorder.  The complete claims folder should be provided to the examiner, and the examiner should be asked to specifically state that the complete folder has been reviewed.  All appropriate testing should be carried out, to include an interview and a comprehensive mental status examination.  Upon review of the record and examination of the Veteran, the examiner should set forth all manifestations of the Veteran's service-connected psychiatric disorder and discuss the impact of such symptoms on the Veteran's social and occupational functioning.  A Global Assessment of Functioning (GAF) score should be assigned, and the examiner should explain the basis for such score. 

The examiner should also provide an opinion as to whether the Veteran's service-connected psychiatric disability alone renders him unable to obtain or retain gainful employment.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3.  Thereafter, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case ("SSOC") and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.


	(CONTINUED ON NEXT PAGE)




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


